Filed 3/1/16 P. v. Mumphrey CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                         A145417
v.
MICHAEL MUMPHREY,                                                        (Alameda County
                                                                         Super. Ct. No. C159117)
         Defendant and Appellant.


         Defendant Michael Mumphrey appeals an order revoking his probation and
executing a previously imposed 16-year prison sentence. His court-appointed counsel has
filed a brief seeking our independent review of the record pursuant to People v. Wende
(1979) 25 Cal. 3d 436. Counsel has represented that defendant has been advised of his
right to submit supplemental argument on his own behalf. He has not done so. We
conclude there are no issues requiring further review and affirm.
                                       Factual and Procedural History
         On July 30, 2008, defendant pled no contest to one felony count of second degree
robbery and admitted three prior convictions. Defendant was advised that his exposure
under the plea was 16 years in prison. In exchange for his plea, defendant was promised
he would be placed on probation for a term of five years.
         On January 20, 2009, the trial court sentenced defendant to a total of 16 years in
state prison, comprising the upper term of five years for the robbery conviction, doubled
to 10 years because of a prior strike, plus five years for a prior serious felony and one




                                                             1
year for a prior prison term. Consistent with the plea agreement, execution of that
sentence was stayed and defendant was placed on probation for five years.1
       On August 2, 2011, the probation officer filed a petition to revoke probation,
alleging that defendant had been arrested for a robbery in San Francisco. Defendant
remained in custody in San Francisco on the robbery charges until his transfer to
Alameda County in February 2014. On February 27, 2014, the prosecution filed a petition
to revoke probation based on the robbery committed in San Francisco on June 7, 2011.
       On January 15, 2015, defendant’s counsel filed a document entitled “Memo
Regarding Motion to Revoke Probation,” with exhibits. Counsel reported that the jury
had acquitted defendant of all charges arising out of the June 2011 robbery but conceded
that defendant’s involvement in the June 2011 crime “probably does constitute a violation
of probation.” He argued that defendant had “found himself a bed in Delancey Street”
and asked that the court send defendant to Delancey Street rather than to prison.
       At the evidentiary hearing on the petition to revoke, the victim testified that he
was walking in his neighborhood at about 6:30 p.m. on June 7, 2011, when he
encountered three men. One of the men blocked his path and demanded his wallet. The
man lifted his shirt and showed the victim a gun. He handed over everything he had,
including his phone and wallet. After they left, the victim went with a neighbor to call the
police. He tracked the location of his phone online and informed the police of its location.
Shortly thereafter, officers detained the three men. At the scene, the victim identified
defendant as the man with the gun. The victim testified that at the time of trial he could
not identify the man with the gun and admitted on cross-examination that he had
identified a different man as the man with the gun at the preliminary hearing in the San
Francisco case. A police officer testified that the arresting officers found the victim’s
phone in defendant’s pocket and a BB gun was found near where police detained
defendant. Defense counsel challenged the sufficiency of the evidence in support of the

1
 At the same hearing, defendant also admitted a probation violation in a prior case and
was sentenced to a two-year prison term. The prosecutor calculated that, with a waiver of
past credits, defendant would be released from prison in January 2010.


                                              2
probation violation and emphasized that defendant had been acquitted of all charges in
the San Francisco case. The court found defendant in violation of probation and revoked
probation.
       At a sentencing hearing on May 20, 2015, the defense presented a social worker as
an expert witness, who testified about defendant’s background and opined that defendant
would benefit from placement at Delancey Street. The court rejected the Delancey Street
placement and ordered that the previously suspended 16-year prison term be imposed.
The court awarded custody credits and imposed a previously suspended probation
revocation fine.
       Defendant timely filed a notice of appeal.
                                         Discussion
       Substantial evidence supports the trial court’s finding that defendant violated the
terms of his probation. Given defendant’s criminal history, the seriousness of the present
violation, and his prior unsuccessful attempts at probation, the trial court did not abuse its
discretion in refusing to reinstate probation. The court did not err in executing the
previously imposed sentence. (People v. Howard (1997) 16 Cal. 4th 1081, 1088 [“On
revocation of probation, if the court previously had imposed sentence, the sentencing
judge must order that exact sentence into effect.”].)
                                        Disposition
       The order revoking probation and executing the previously imposed 16 year prison
sentence is affirmed.




                                              3
                                _________________________
                                Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Jenkins, J.




                            4